                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 18-cv-00969-CMA-MEH

ATLAS BIOLOGICALS, INC., a Colorado corporation,

       Plaintiff,

v.

THOMAS JAMES KUTRUBES,
BIOWEST, LLC, a Missouri limited liability company, and
WENDELL LEINWEBER,

       Defendants.


 ORDER GRANTING IN PART AND DENYING IN PART BIOWEST DEFENDANTS’
   MOTION TO DISMISS, REJECTING UNITED STATES MAGISTRATE JUDGE’S
    NOVEMBER 1, 2018 RECOMMENDATION, AND GRANTING IN PART AND
          DENYING IN PLAINTIFF’S MOTION TO AMEND COMPLAINT
______________________________________________________________________

       This matter is before the Court upon Defendants Biowest, LLC’s and Wendell

Leinweber’s (together, the “Biowest Defendants”) Motion to Dismiss. (Doc. # 25.) The

Court, having reviewed all filings, exhibits, and relevant case law, and being fully

advised in the premises, grants in part and denies in part the Biowest Defendants’

Motion to Dismiss. The Court simultaneously rejects United States Magistrate Judge

Michael Hegarty’s improperly issued Recommendation on the Motion to Dismiss (Doc.

# 49) and grants in part and denies in part Plaintiff Atlas Biologicals, Inc.’s Motion to

Amend Complaint (Doc. # 54).
                                      I.    BACKGROUND

A.     PRIMARY SUIT

       This action arises from a separate lawsuit currently pending before this Court,

Atlas Biologicals, Inc. v. Kutrubes, No. 15-cv-00355-CMA-KMT (the “Primary Suit”).

Plaintiff Atlas Biologicals, Inc. initiated both the Primary Suit and the action presently

before the Court. Plaintiff specializes in the production of bovine serum-based products

used for cell culture and research.

       In the Primary Suit, Plaintiff filed suit against Thomas Kutrubes (a Defendant in

this matter), who began working for it as an intern in college and was ultimately

promoted to be its National Sales Manager and a shareholder, and Kutrubes’s

companies, Peak Serum, Inc. and Peak Serum, LLC (non-parties to this matter).1

Plaintiff alleges in the Primary Suit that, while Kutrubes was its employee and a

shareholder, he illegally used Plaintiff’s trademarks, trade secrets, and other confidential

and proprietary information, and solicited its customers for his nascent competing

business, Peak Serum. Plaintiff asserts claims for trademark infringement under federal

and Colorado law; unfair competition (false designation of origin) under federal law;

misappropriation of trade secrets under the Colorado Uniform Trade Secrets Act, Colo.

Rev. Stat. §§ 7-74-101, et seq.; conversion; violations of the Colorado Consumer




1The Court takes judicial notice of the documents filed and settings held in the Primary Suit
pursuant to Federal Rule of Evidence 201. See Stan Lee Media, Inc. v. Walt Disney Co., 774
F.3d 1292, 1298 n.2 (10th Cir. 2014); Winzler v. Toyota Motor Sales U.S.A., Inc., 681 F.3d
1208, 1212–13 (10th Cir. 2012).

                                               2
Protection Act, Colo. Rev. Stat. §§ 6-1-105, et seq.; breach of fiduciary duty; and breach

of contract.

       The Court conducted a five-day bench trial on Plaintiff’s claims from March 5,

2018, through March 9, 2018. During the trial, Leinweiber—not a party to the Primary

Suit—testified on behalf of Kutrubes that Kutrubes’s company, Peak Serum, distributes

the product of Leinweber’s employer, Biowest LLC. This Court has not yet decided the

Primary Suit.

       Approximately a month and a half after the trial concluded, on April 17, 2018,

Plaintiff filed an “Emergency Ex Parte” Motion for Pre-Judgment Attachment and for a

Temporary Restraining Order and Injunction Against Further Conveyances of Assets by

Defendants. Plaintiff stated that on April 4, 2018, “Kutrubes purported to transfer all of

his stock in Atlas Biologicals to Biowest LLC . . . whose president and CEO is Wendell

Leinweber” and argued that Kutrubes’s attempted conveyance of this stock was “an

effort to hinder, delay, or defraud creditors and warrants the imposition of a writ of pre-

judgment attachment against his Atlas Biologicals stock.” Plaintiff attached as exhibits

(1) a letter from Kutrubes’s counsel to Plaintiff’s counsel, informing them that Kutrubes

transferred his stock “to a third party, Biowest, LLC, effective April 4, 2018,” and that

Leinweber was the contact person for Biowest, LLC; and (2) a Transfer and

Conveyance of Common Stock, dated April 4, 2018, and signed by Kutrubes.

       The Court heard testimony and argument on Plaintiff’s Motion for Pre-Judgment

Attachment on April 19, 2018. At the outset, the Court made clear that the hearing was

“limited specifically to whether [it could] issue a writ of attachment as to whatever


                                              3
interests there is that [Kutrubes] had in that 7 percent interest” in Plaintiff’s shares. It

was not concerned with whether Kutrubes’s shares had actually transferred to Biowest,

LLC because “that [was] a matter for a separate action.” The Court explained that it did

not have any jurisdiction over Biowest, LLC or Leinweber. After hearing testimony from

Kutrubes and argument from counsel, the Court announced that it would “issue an order

of pre-judgment attachment as to whatever interest remains in [Kutrubes] for the 7

percent of stock that he owns in Atlas.” It clarified that it did not know what interest

remained and “that would not be decided by [the Court] unless [the parties] file[d] a

separate action in this Court for either declaratory judgment or for further undoing the

fraudulent conveyance.”

       The Court issued the Writ of Attachment on April 24, 2018, pursuant to Colorado

Rule of Civil Procedure 102. It ordered the Sheriff of Larimer County to “attach and

safely keep any stock of [Plaintiff] owned by [Kutrubes] which may be found within the

County of Larimer.” Plaintiff subsequently informed the Court that it had served the Writ

of Attachment on Kutrubes on May 3, 2018, and that it had “surrendered [Kutrubes’s]

stock certificates to the Larimer County Sheriff on May 9, 2018.”

B.     THIS ACTION

       Plaintiff initiated the action presently before the Court on April 25, 2018, one day

after the Court issued the Writ of Attachment in the Primary Suit, seeking to “void the

purported transfer of stock” from Defendant Kutrubes to Defendant Biowest, LLC. (Doc.

# 1 at 1.) Plaintiff asserts four claims for relief: (1) “declaratory judgment that the

purported transfer is void;” (2) avoidance of the purported transfer under the Colorado


                                               4
Uniform Fraudulent Transfer Act (“CUFTA”), Colo. Rev. Stat. § 38-8-105(1)(a), as

“actual fraud;” (3) avoidance of the purported transfer under CUFTA, Colo. Rev. Stat.

§§ 38-8-105(1)(b) or -106(1), as “constructive fraud;”2 and (4) civil conspiracy between

Defendants “to fraudulently convey” Defendant Kutrubes’s stock to the Biowest

Defendants. (Id. at 13–18.) Defendant Kutrubes filed an Answer to the Complaint on

June 1, 2018. (Doc. # 20.)

       The Biowest Defendants filed the Motion to Dismiss presently before the Court

on June 25, 2018. (Doc. # 25.) They argue that Plaintiff’s claims against them must be

dismissed pursuant to Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter

jurisdiction or, alternatively, pursuant to Rule 12(b)(6) for failure to state a claim. (Id.)

Plaintiff responded to the Biowest Defendants’ Motion to Dismiss on July 23, 2018,

rebutting some of the Biowest Defendants’ arguments in a brief rife with typographical

errors. (Doc. # 30.) The Biowest Defendants replied in support of their Motion to

Dismiss on August 6, 2018. (Doc. # 33.)

       United States Magistrate Judge Michael Hegarty issued a Report and

Recommendation on the Biowest Defendants’ Motion to Dismiss on November 1, 2018,

advising the Court that it should dismiss in their entireties Plaintiff’s First and Fourth




2Plaintiff’s Complaint also cites Colo. Rev. Stat. § 38-8-108(1)(b) in its third claim for relief—
after it cites Colo. Rev. Stat. § 38-8-105(1)(b) in the heading for that claim. (Doc. # 1 at 16.)
The Court presumes that Plaintiff’s citation to Section 108(1)(b) is in error. Section 108(1)(b)
concerns an attachment against the asset transferred, which Plaintiff does not request in the
present action.

                                                  5
Claims and should dismiss Plaintiff’s Second and Third Claims as alleged against

Defendant Leinweber.3 (Doc. # 49.)

       The Biowest Defendants objected to the Magistrate Judge’s Recommendation on

November 15, 2018, reprising their argument that the Court lacks jurisdiction to

adjudicate Plaintiff’s claims. (Doc. # 52.) Plaintiff responded in support of Magistrate

Judge Hegarty’s jurisdictional analysis on November 29, 2018. (Doc. # 56.)

       Plaintiff also filed an Objection to the Recommendation on November 15, 2018.

(Doc. # 53.) Plaintiff argues that the Recommendation must be rejected for three

reasons: (1) the Magistrate Judge was “without statutory authority” to issue a

Recommendation; (2) Plaintiff has standing to request a declaratory judgment; and (3)

the Magistrate Judge’s analysis of the Third Claim is flawed. (Id. at 1–2.) The Biowest

Defendants filed a Response to Plaintiff’s Objection on November 29, 2018 (Doc. # 55),

to which Plaintiff replied on December 6, 2018 (Doc. # 58).

       Also on November 15, 2018, Plaintiff filed a Motion to Amend Complaint pursuant

to Federal Rule of Civil Procedure 15(a)(2). (Doc. # 54.) It asserts that its requested

amendment corrects defects Magistrate Judge Hegarty discussed in the

Recommendation and will thereby “simplify[] the matters for the [C]ourt to decide on [the

Biowest Defendants’] [M]otion to [D]ismiss.” (Id. at 3–4.) The Biowest Defendants

responded to Plaintiff’s Motion to Amend on December 6, 2018, arguing that Plaintiff’s


3 Before Magistrate Judge Hegarty issued his Recommendation on the Biowest Defendants’
Motion to Dismiss, Plaintiff filed a Motion for Partial Summary Judgment, seeking a declaratory
judgment (via its First Claim) that “the April 4, 2018 purported transfer of [its] stick by Defendant
[Kutrubes] is void.” (Doc. # 36.) The motion is ripe for the Court’s review. See (Doc. ## 46–
48.) The Court will rule on Plaintiff’s Motion for Partial Summary Judgment in due time.

                                                  6
“protracted failure to correct” its Complaint “after being appraised of” a “substantive

pleading error” “months earlier” “goes unexplained and is devoid of any showing of good

faith mistake or neglect.” (Doc. # 57 at 2.) The Biowest Defendants also argue that

Plaintiff’s proposed amendment would be futile because the Court would still not have

jurisdiction over the action. (Id. at 2–3.) Plaintiff replied in support of its Motion to

Amend Complaint on December 20, 2018. (Doc. # 63.)

                  II.   THE MAGISTRATE JUDGE’S RECOMMENDATION

A.       APPLICABLE LEGAL STANDARDS

         A district court may “designate a magistrate judge to conduct hearings, including

evidentiary hearings, and to submit to a judge of the court proposed findings of fact and

recommendations for the disposition, by [the] judge of the court,” of a motion to dismiss,

as well as other dispositive motions. 28 U.S.C. § 636(b)(1)(b); see also Fed. R. Civ. P.

72(b). The Local Rules of Practice for this District similarly provide that “[o]n reference

or order by a district judge,” a magistrate judge may “hold hearings and make

recommendations on dispositive matters.” D.C.COLO.LCivR 72.1(c)(3) (emphasis

added). Neither federal law nor the Local Rules explicitly authorize a magistrate judge

to make a recommendation on a dispositive motion without a referral from the district

court.

B.       ANALYSIS

         The Court begins its analysis by rejecting the Magistrate Judge’s

Recommendation (Doc. # 49) because Magistrate Judge Hegarty was without authority

to make a recommendation. This Court referred the Biowest Defendants’ Motion to


                                               7
Dismiss to the Magistrate Judge one day after it was filed (Doc. # 26), but approximately

two months later, on August 16, 2018, the Court withdrew its referral of the Motion to

the Magistrate Judge (Doc. # 35). Thus, when Magistrate Judge Hegarty issued his

Recommendation on the Biowest Defendants’ Motion to Dismiss on November 1, 2018,

the Motion to Dismiss was not referred to him. The Magistrate Judge erred by issuing

the Recommendation on a dispositive motion that had not been referred to him,4 and

the Court, therefore, rejects the Recommendation. (Doc. # 49.)

               III.   THE BIOWEST DEFENDANTS’ MOTION TO DISMISS

A.     APPLICABLE LEGAL STANDARDS

       The Biowest Defendants seek dismissal of Plaintiff’s claims against them

pursuant to Rule 12(b)(1) on the grounds that the Court lacks subject matter jurisdiction

over the action. (Doc. # 25 at 1.) Should the Court determine that it has subject matter

jurisdiction over Plaintiff’s claims, the Biowest Defendants alternatively argue that the

action must be dismissed pursuant to Rule 12(b)(6) for failure to state a claim. (Id. at 8.)

       1.     Rule 12(b)(1)

       Dismissal pursuant to Rule 12(b)(1) is appropriate if the Court lacks subject

matter jurisdiction over claims for relief asserted in the complaint. “The burden of

establishing subject matter jurisdiction is on the party asserting jurisdiction.” Port City

Props. v. Union Pac. R.R. Co.24, 518 F.3d 1186, 1189 (10th Cir. 2008). Rule 12(b)(1)




4The Court notes that this was an honest mistake caused by an erroneously entered “Court
only” docket entry on November 26, 2018, that re-referred the Biowest Defendants’ Motion to
Dismiss to the Magistrate Judge. It appeared to Magistrate Judge Hegarty and to this Court—
but not to the parties—that the Motion to Dismiss had been re-referred to him.

                                              8
challenges are generally presented in one of two forms: “[t]he moving party may (1)

facially attack the complaint’s allegations as to the existence of subject matter

jurisdiction, or (2) go beyond allegations contained in the complaint by presenting

evidence to challenge the factual basis upon which subject matter jurisdiction rests.”

Merrill Lynch Bus. Fin. Servs., Inc. v. Nudell, 363 F.3d 1072, 1074 (10th Cir. 2004)

(quoting Maestas v. Lujan, 351 F.3d 1001, 1013 (10th Cir. 2003)); see Ruiz v.

McDonnell, 299 F.3d 1173, 1180 (10th Cir. 2002). When reviewing a facial attack, a

court takes the allegations in the complaint as true but, when reviewing a factual attack,

the court does not presume the truthfulness of the complaint’s factual allegations and

may consider affidavits or other documents to resolve jurisdictional facts. Holt v. United

States, 46 F.3d 1000, 1002–03 (10th Cir. 1995). The Biowest Defendants’ Motion to

Dismiss launches a facial attack on the Court’s subject matter jurisdiction. See (Doc.

# 25 at 2.) The Court therefore accepts as true Plaintiff’s allegations in its Complaint for

purposes of this Order.

       2.     Rule 12(b)(6)

       Rule 12(b)(6) provides that a defendant may move to dismiss a claim for “failure

to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “The

court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence that the

parties might present at trial, but to assess whether the plaintiff’s complaint alone is

legally sufficient to state a claim for which relief may be granted.” Dubbs v. Head Start,

Inc., 336 F.3d 1194, 1201 (10th Cir. 2003) (citations and quotation marks omitted).




                                              9
       “A court reviewing the sufficiency of a complaint presumes all of plaintiff’s factual

allegations are true and construes them in the light most favorable to the plaintiff.” Hall

v. Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991). “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility, in the context of

a motion to dismiss, means that the plaintiff pleaded facts which allow “the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

The Iqbal evaluation requires two prongs of analysis. First, the court identifies “the

allegations in the complaint that are not entitled to the assumption of truth,” that is,

those allegations which are legal conclusion, bare assertions, or merely conclusory. Id.

at 679–81. Second, the court considers the factual allegations “to determine if they

plausibly suggest an entitlement to relief.” Id. at 681. If the allegations state a plausible

claim for relief, such claim survives the motion to dismiss. Id. at 679.

       However, the court need not accept conclusory allegations without supporting

factual averments. S. Disposal, Inc., v. Tex. Waste, 161 F.3d 1259, 1262 (10th Cir.

1998). “[T]he tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556

U.S. at 678. “Nor does the complaint suffice if it tenders naked assertion[s] devoid of

further factual enhancement.” Id. (citation omitted). “Where a complaint pleads facts




                                              10
that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between

possibility and plausibility of ‘entitlement to relief.’” Id. (citation omitted).

B.      ANALYSIS

        1.      Dismissal pursuant to Rule 12(b)(1) for lack of subject matter jurisdiction

        The Biowest Defendants argue that Plaintiff’s action must be dismissed pursuant

to Rule 12(b)(1) for lack of subject matter jurisdiction for three reasons: (1) there is “no

ancillary jurisdiction;” (2) there is “prior subject matter jurisdiction in another matter;” and

(3) Plaintiff lacks standing to challenge the validity of the stock sales agreement. (Doc.

# 25 at 1–8.) The Court addresses each argument in turn.

                a.      Ancillary jurisdiction

        Plaintiff asserts that the Court has ancillary jurisdiction in this matter pursuant to

28 U.S.C. § 1367.5 (Doc. # 1 at 3.) The Biowest Defendants argue that the Court does

not have ancillary jurisdiction over the action because it is “separated” from the Primary

Suit, relies on state claims, and lacks “an independent federal jurisdiction basis.” (Doc.

# 25 at 2–7.)

        The doctrine of ancillary jurisdiction “recognizes federal courts’ jurisdiction over

some matters (otherwise beyond their competence) that are incidental to other matters

properly before them.” Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375,


5Section 1367 provides:
       [I]n any civil action of which the district courts have original jurisdiction, the district
       courts shall have supplemental jurisdiction over all other claims that are so related
       to claims in the action within such original jurisdiction that they form part of the
       same case or controversy under Article III of the United States Constitution. Such
       supplemental jurisdiction shall include claims that involve the joinder or
       intervention of additional parties.
28 U.S.C. § 1367(a).

                                                   11
378 (1994). Generally speaking, federal courts exercise ancillary jurisdiction “for two

separate, though sometimes related, purposes: (1) to permit disposition by a single

court of claims that are, in varying respects and degrees, factually interdependent . . .

and (2) to enable a court to function successfully, that is, to manage its proceedings,

vindicate its authority, and effectuate its decrees.” Id. (internal citations omitted); see

K.C. ex rel. Erica C. v. Torlakson, 762 F.3d 963, 966 (9th Cir. 2014).

       The first and well-known purpose—ancillary jurisdiction over factually

interdependent claims—is codified in Section 1367. Torlakson, 762 F.3d at 966 (citing

Peacock v. Thomas, 516 U.S. 349, 354 n.5 (1996)). Despite Plaintiff’s initial assertions

that the Primary Suit “arises out of the original jurisdiction of this [C]ourt, to hear federal

questions” and that “[t]he claims alleged in this case are so related to claims in the

[Primary Suit] that they form the same case or controversy” (Doc. # 1 at 3), this purpose

is not relevant here. See 13 Charles Alan Wright, et al., Federal Practice & Procedure

§ 3523.2 (3d ed. 2018) (Section 1367 concerns supplemental jurisdiction, which

“applies to claims asserted in a pending federal-court case”).

       Instead, this case “involves the second, less common purpose—ancillary

jurisdiction over collateral proceedings.” Torlakson, 762 F.3d at 966. The Court of

Appeals for the Tenth Circuit has explained that this form of “[a]ncillary jurisdiction rests

on the premise that a federal court acquires jurisdiction of a case or controversy in its

entirety. Incident to the disposition of the principal issues before it, a court may decide

collateral matters necessary to render complete justice.” Jenkins v. Weinshienk, 670

F.2d 915, 918 (10th Cir. 1982); see Wright, supra, § 3523.2 (“[A]s an incident to the full


                                              12
disposition of the matter, [the district court] may hear collateral proceedings when

necessary to allow it to vindicate its role as a tribunal”). Without jurisdiction to enforce

its judgments, “the judicial power would be incomplete and entirely inadequate to the

purposes for which it was conferred by the Constitution.” Peacock, 516 U.S. at 356. In

defining a court’s power pursuant to ancillary jurisdiction, the Supreme Court has

“approved the exercise of ancillary jurisdiction over a broad range of supplementary

proceedings involving third parties to assist in the protection and enforcement of federal

judgments—including attachment, mandamus, garnishment, and the prejudgment

avoidance of fraudulent conveyances.” Id. at 356–57 (emphasis added) (collecting

cases).

       The Court is satisfied that it has ancillary jurisdiction over Plaintiff’s First, Second,

and Third Claims for relief. In these three claims, Plaintiff seeks to avoid an allegedly

fraudulent transfer of stock to Defendant Biowest, LLC from Defendant Kutrubes,

against whom Plaintiff seeks a judgment in the Primary Suit. See (Doc. # 1 at 13–16.)

The Supreme Court approved of such a use of ancillary jurisdiction in Dewey v. West

Fairmont Gas Coal Co., 123 U.S. 329, 332–33 (1887), and more recently, reaffirmed its

approval of ancillary jurisdiction in Peacock, 516 U.S. 356. Although the Tenth Circuit

has yet to rule on this particular issue, it has stated in dicta that ancillary jurisdiction may

be exercised in a judgment-enforcement action “to reach and collect assets of the

judgment debtor held by a third party.” Ellis v. All Steel Const., Inc., 389 F.3d 1031,

1034 (10th Cir. 2004). Moreover, the majority of the circuits to address this question

have concluded that “post-judgment actions to avoid fraudulent conveyances fall within


                                              13
the court’s ancillary jurisdiction.” Reyes-Fuentes v. Shannon Produce Farm, Inc., No

6:08-cv-59, 2012 WL 1557368, at *2 (S.D. Ga. May 2, 2012) (collecting cases); see,

e.g., Epperson v. Entm’t Express, Inc., 242 F.3d 100, 106 (2d Cir. 2001). Under this

well-established case law, Plaintiff’s First, Second, and Third Claims are within the

scope of the ancillary enforcement jurisdiction of this Court. The Court denies the

Biowest Defendants’ Motion to Dismiss to the extent it argues otherwise.6

         However, the Court does not have ancillary jurisdiction over Plaintiff’s Fourth

Claim, in which Plaintiff alleges a civil conspiracy between Defendants to “cause

additional expenditure of attorney fees, costs, and other professional fees by Plaintiff

. . . and its majority shareholders” and seeks damages. (Doc. # 1 at 16–18.) As the

Court explained above, the Supreme Court has “reserved the use of ancillary

jurisdiction in subsequent proceedings for the exercise of a federal court’s inherent

power to enforce its judgments.” Peacock, 516 U.S. at 356. The Supreme Court has

explicitly declined to extend the reach of ancillary jurisdiction “beyond attempts to

execute, or to guarantee eventual executability of, a federal judgment.” Id. at 357. It

has “cautioned against the exercise of jurisdiction over proceedings that are ‘entirely

new and original’ . . . or where ‘the relief sought is of a different kind or on a different



6 The thrust of the Biowest Defendants’ argument about the ancillary jurisdiction of this Court
assumes that Plaintiff asserts ancillary jurisdiction for its first purpose—resolution of factually
interdependent claims. See (Doc. # 25 at 2–7.) The Biowest Defendants assert, for example,
that “it is doubtful that there is sufficient factual dependence between the federal claims raised
in the [Primary Suit] with those state claims raised in the second lawsuit to justify extension of
ancillary jurisdiction.” (Id. at 6.) However, as the Court already explained, Plaintiff is actually
asserting ancillary jurisdiction for its second purpose, to address collateral matters necessary for
the enforcement of its judgments. The Biowest Defendants do not convincingly address
ancillary jurisdiction in the context of its second purpose.

                                                14
principle’ than that of the prior decree.” Id. at 358 (internal citations omitted). In this

case, as in Peacock, id. at 358–59, Plaintiff’s allegation of civil conspiracy and its

accompanying prayer for damages is an “entirely new and original” theory of liability.

Accordingly, the Court cannot assert ancillary jurisdiction over Plaintiff’s Fourth Claim.

The Court grants in part the Biowest Defendants’ Motion to Dismiss and dismisses

Plaintiff’s Fourth Claim pursuant to Rule 12(b)(1) for want of subject matter jurisdiction.

              b.      In rem jurisdiction over the shares

       The Biowest Defendants alternatively argue that the Primary Suit “has prior

subject matter jurisdiction” over the stock owned or previously owned by Defendant

Kutrubes, as evidenced by the Court’s issuance of the Writ of Attachment in the Primary

Suit. (Doc. # 25 at 7.) They contend that this Court therefore “cannot assume subject

matter jurisdiction [over the stock] in this matter.” (Id. at 7–8.) The Court disagrees.

       In rem jurisdiction over a res may be established by a writ of attachment. Cooper

v. Reynolds, 77 U.S. 308, 317 (1870). “‘[W]hen a court of competent jurisdiction has

obtained possession, custody, or control of the disputed res in an in rem action, that

possession cannot be disturbed by any other court.’” Cassity v. Pitts, 995 F.2d 1009,

1011 (10th Cir. 1993) (quoting Key v. Wise, 629 F.2d 1049, 1059 (5th Cir. 1980)). The

court that first acquired jurisdiction over the res is vested “with the power to hear and

determine all controversies relating thereto.” Farmers’ Loan & Trust Co. v. Lake St.

Elevated R. Co., 177 U.S. 51, 61 (1900).

       That this Court first exercised jurisdiction over the res—the shares in Plaintiff

owned or formerly owned by Defendant Kutrubes—by issuing the Writ of Attachment in


                                              15
the Primary Suit and that this Court now exercises jurisdiction over the same res in this

action does not run afoul any of the aforementioned tenets of jurisdiction. Because this

Court first acquired jurisdiction over the res in the Primary Suit, this Court (the same

court) is vested “with the power to hear and determine all controversies relating thereto.”

See Farmers’ Loan & Trust Co., 177 U.S. at 61. The Court is doing no more than

exercising its power to hear and determine all controversies related to the res by

hearing Plaintiff’s claims in this action.

       The Biowest Defendants’ brief argument and citations do not persuade the Court

otherwise. See (Doc. # 25 at 7–8.) Its citations are unavailing and easily distinguished

from the case presently before this Court, as all three cited cases involved an action in

federal court and an action in state court that concerned a common res. See (id.)

(citing, e.g., Eggleston v. State of Colo., 588 F. Supp. 1352, 1354 (D. Colo. 1984)). A

federal court and a state court are clearly two different courts. In this case, the two

actions—the Primary Suit and this matter—proceed before the same court.

              c.      Plaintiff’s standing to challenge the stock sales agreement between
                      Defendants Kutrubes and Biowest, LLC

       Plaintiff’s First Claim is for a declaratory judgment that the purported transfer of

Defendant Kutrubes’s shares from Defendant Kutrubes to Defendant Biowest, LLC “is

void and of no effect.” (Doc. # 1 at 13–14.)




                                             16
       This claim is apparently brought under Colorado’s Uniform Declaratory

Judgments Law, Colo. Rev. Stat. §§ 13-51-101, et seq., and Colorado Rule of Civil

Procedure 57.7 Colorado law provides:

       Any person interested under a deed, will, written contract, or other writings
       constituting a contract or whose rights, status, or other legal relations are
       affected by a statute, municipal ordinance, contract, or franchise may have
       determined any question of construction or validity arising under the
       instrument, statute, ordinance, contract, or franchise and obtain a
       declaration of rights, status, or other legal relations thereunder.

Colo. Rev. Stat. § 13-51-106; see Colo. R. Civ. P. 57 (same). To have standing to bring

a declaratory judgment action under Colorado law, “a plaintiff must assert a legal basis

on which a claim for relief can be grounded. The plaintiff must allege an injury in fact to

a legally protected or cognizable interest.” Farmers Ins. Exch. v. Dist. Court for the

Fourth Judicial Dist., 862 P.2d 944, 947 (Colo. 1993) (citing Bd. of Cty. Comm’rs, La

Plata Cty. v. Bowen/Edwards Assocs., 830 P.2d 1045 (Colo. 1992)). Importantly, a

declaratory judgment action is only appropriate “when the rights asserted by the plaintiff

are present and cognizable ones. . . . If entered, a declaratory judgment would effect a

change in the plaintiff’s present rights or status.” Id. (emphasis added). A

declaratory judgment proceeding “may not be invoked to resolve a question which is

non-existent, even though it can be assumed that at some future time such question

may arise.” Taylor v. Tinsley, 330 P.2d 954, 955 (Colo. 1958).




7 As the Biowest Defendants concede, Plaintiff’s First Claim is necessarily a state claim “since
federal ancillary jurisdiction is cited in the Complaint by the Plaintiff as the only basis for this
Court’s jurisdiction over Plaintiff’s claims.” (Doc. # 25 at 2.)

                                                  17
       The Biowest Defendants’ final argument for dismissal under Rule 12(b)(1) is that

“[t]he Court lacks jurisdiction over Plaintiff’s state declaratory judgment claim, its first

cause of action, in that [Plaintiff] was not a party to the stock sales agreement between

[Defendants] Kutrubes and Biowest and therefore does not have an interest in the

contract nor standing to bring the claim.” (Doc. # 25 at 8.) The Court disagrees.

       Plaintiff has standing to assert a declaratory judgment claim under Colorado law

because the declaratory judgment that it seeks—that purported transfer of stock from

Defendant Kutrubues to Defendant Biowest, LLC “is void and of no effect,” (Doc. # 1 at

14)—would effect a change in its present rights or status. See Farmers Ins. Exch., 862

P.2d at 947. Plaintiff’s present status as the issuer of its stock is affected by whether

the stock at issue has been validly transferred to Defendant Biowest, LLC for two

reasons. First, if the stock has been validly transferred to Defendant Biowest, LLC and

other preconditions are met, Plaintiff is obligated by Colorado law to register the

transfer. See Colo. Rev. Stat. § 4-8-401. Defendant Biowest, LLC’s counsel has

already requested that Plaintiff do so. See (Doc. # 1-13.) Second, the Court’s Writ of

Attachment in the Primary Suit affects Plaintiff’s rights and obligations as the issuer of

stock if the stock transfer was invalid and Defendant Kutrubes still owned the stock

when the Writ was issued on April 24, 2018. Pursuant to the Writ and under the

impression that the stock was not validly transferred to Defendant Biowest, LLC, Plaintiff

has already “surrendered [Kutrubes’s] stock certificates to the Larimer County Sheriff on

May 9, 2018.”




                                              18
       For the aforementioned reasons, the Court dismisses only Plaintiff’s Fourth

Claims in its entirety pursuant to Rule 12(b)(1) for want of jurisdiction.

       2.     Dismissal pursuant to Rule 12(b)(6) for failure to state a claim

       The Biowest Defendants argue that all four of Plaintiff’s claims fail to state a

claim for relief and must be dismissed pursuant to Rule 12(b)(6). (Doc. # 25 at 9–18.)

Because the Court has already dismissed Plaintiff’s Fourth Claim under Rule 12(b)(1), it

need not consider whether the Fourth Claim must also be dismissed under Rule

12(b)(6). It therefore only assesses whether Plaintiff’s First, Second, and Third Claims

plausibly allege a claim for relief.

              a.      Plaintiff’s First Claim: declaratory judgment

       Plaintiff’s First Claim requests a declaratory judgment under Article 8 of the

Colorado Uniform Commercial Code (“UCC”), Colo. Rev. Stat. §§ 4-8-101, et seq.

(Doc. # 1 at 13–14.) Its claim for a declaratory judgment is premised on the fact that

“[p]ursuant to [Plaintiff’s] bylaws, [its] stock must be certificated.” See (Doc. # 30 at 13;

Doc. # 1-1 at 11.)

       The UCC provides that “[d]elivery of a certificated security to a purchaser occurs

when” either “[t]he purchaser acquires possession of the security certification” or

“[a]nother person . . . either acquires possession of the security certificate on behalf of

the purchaser or, having previously acquired possession of the certificate,

acknowledges that it holds for the holds for the purchaser.” Colo. Rev. Stat. § 4-8-

301(a)(1)–(2). For the purchaser to have “‘control’ of a certificated security in registered


                                              19
form,” the certificated security must have been delivered to the purchaser and either

“[t]he certificate [must have been] indorsed to the purchaser” by the seller or “[t]he

certificate [must have been] registered in the name of the purchaser, upon original issue

or registration of the transfer by the issuer.” Colo. Rev. Stat. § 4-8-106(b). See Mortg.

Inv. Corp. v. Battle Mountain Corp., 93 P.3d 557, 560 (Colo. App. 2003) (“Article 8

provides that a purchaser acquires rights in a certificated security when the purchaser

takes possession of the security certificate.”)

       Plaintiff’s First Claim fails to state a claim against Defendant Leinweber. Plaintiff

does not once mention Defendant Leinweber in its First Claim. See (Doc. # 1 at 13–

14.) It is Defendant Biowest, LLC that is the purported transferee/purchaser of

Defendant Kutrubes’s stock, and any declaratory judgment that the transfer was void

would pertain only to Defendants Biowest, LLC and Kutrubes. Thus, Plaintiff’s First

Claim must be dismissed pursuant to Rule 12(b)(6) as to Defendant Leinweber.

       However, Plaintiff does state a claim for relief against Defendant Biowest, LLC.

Plaintiff plausibly alleges that the transfer of stock from Defendant Kutrubes to

Defendant Biowest, LLC was ineffectual under the UCC because Defendant Biowest,

LLC does not possess a stock certificate and Plaintiff has not registered any certificate

in Defendant Biowest, LLC’s name. See (Doc. # 1 at 11); Colo. Rev. Stat. §§ 4-8-

301(a)(1)–(2), 4-8-106(b).

       Moreover, the Biowest Defendants’ argument that Defendant Kutrubes’s stock

was equitably transferred to Defendant Biowest, LLC does not defeat Plaintiff’s claim

under the UCC. See (Doc. # 25 at 11–13.) Though the Biowest Defendants are correct


                                             20
that Colorado recognizes equitable assignment of corporate stock and that the adoption

of the UCC does not abrogate the principle allowing such equitable transfer, see Mortg.

Inv. Corp., 93 P.3d at 560; (Doc. # 25 at 11–13), “equitable title claims are recognized in

Colorado only where the rights of third parties would not be affected,” see Mortg. Inv.

Corp., 93 P.3d at 560. Plaintiff may be such a third party whose rights are affected by

an equitable transfer of its stock. Accordingly, the Court rejects at this procedural

juncture the Biowest Defendant’s argument that Plaintiff fails to state a claim for a

declaratory judgment.

              b.     Plaintiff’s Second Claim: actual fraud

       In its Second Claim, Plaintiff alleges that Defendant Kutrubes sought to transfer

his shares “with the actual intent to hinder, delay, or defraud [Plaintiff]” and brings a

claim against Defendants pursuant to Colo. Rev. Stat. § 38-8-105(1)(a) for “actual

fraud.” (Doc. # 1 at 14–15.) For relief, Plaintiff seeks “avoidance of the purported

transfer” pursuant Section 38-8-108(1)(a). (Id. at 15.) Alternatively, “to the extent

[Defendant] Kutrubes[’s] stock is not recoverable,” Plaintiff requests a “money judgment

against the purported transferee, [Defendant Biowest, LLC], equal to one and one half

times the value of [Defendant] Kutrubes[’s] stock pursuant to [Colo. Rev. Stat.] § 38-8-

108(1)(c).” (Id.) Plaintiff does not seek a money judgment against Defendant

Leinweber. See (id.)

       Section 105(1)(a) of CUFTA states that a “transfer made or obligation incurred by

a debtor is fraudulent as to a creditor, whether the creditor’s claim arose before or after

the transfer was made . . . , if the debtor made the transfer or incurred the obligation . . .


                                              21
[w]ith actual intent to hinder, delay, or defraud any creditor of the debtor.” Colo. Rev.

Stat. § 38-8-105(1)(a) (emphasis added). With respect to relief, a creditor may obtain

either “[a]voidance of the transfer . . . to the extent necessary necessary to satisfy the

creditor’s claim” or “a judgment for one and one-half the value of the asset transferred

or for one and one-half the amount necessary to satisfy the creditor’s claim, whichever

is less, together with the creditor’s actual costs.” Colo. Rev. Stat. §§ 38-8-

108(1)(a), -108(1)(c).

       The Court first determines that Plaintiff’s Second Claim fails to state a claim as to

Defendant Leinweber. As the Biowest Defendants note, see (Doc. # 25 at 15–16), all of

Plaintiff’s allegations in the Second Claim concern “Kutrubes[’s] actual intent to hinder,

delay, or defraud [Plaintiff]” and Defendant Biowest, LLC’s role as the transferee (Doc.

# 1 at 14–15). Defendant Leinweber is not mentioned at all in the Second Claim. See

(id.) Because Plaintiff’s Second Claim lacks any allegations regarding Defendant

Leinweber’s actual intent to defraud Plaintiff, it fails to state a claim against him and

must be dismissed as to Defendant Leinweber pursuant to Rule 12(b)(6).

       Second, the Court concludes that Plaintiff’s Second Claim survives the Biowest

Defendants’ Motion to Dismiss to the extent it is alleged against Defendant Biowest,

LLC. Section 38-8-108(1)(c) of CUFTA allows for a judgment “against a person other

than the debtor” if that person “also acts with wrongful intent as defined in [S]ection 38-

8-105(1)(a).” Colo. Rev. Stat. § 38-8-108(1)(c). The Court is satisfied that Plaintiff

alleges Defendant Biowest, LLC acted with wrongful intent. In determining intent under

Section 38-8-105(1)(a), “consideration may be given, among other factors, to whether: .


                                             22
. . (d) Before the transfer was made or obligation was incurred, the debtor had been

sued or threatened with suit; . . . (h) The value of the consideration received by the

debtor was reasonably equivalent to the value of the asset transferred or the amount of

the obligation incurred; . . . [and] (j) The transfer occurred shortly before or shortly after

a substantial debt was incurred.” Colo. Rev. Stat. § 38-8-105(2). These factors, as

applied to Plaintiff’s Complaint, plausibly allege that Defendant Biowest, LLC acted with

actual intent to defraud Plaintiff. For example, Defendant Kutrubes transferred his

share to Defendant Biowest, LLC shortly after the trial of the Primary Suit, in which

Plaintiff sued him, and Defendant Biowest, LLC, through Defendant Leinweber, was

aware of the trial and the likely judgment against Defendant Kutrubes in the Primary

Suit. See Colo. Rev. Stat. § 38-8-105(2)(d). Additionally, Plaintiff alleges that

Defendant Biowest, LLC agreed to only the “value received” as consideration for

Defendant Kutrubes’s transfer of stock, making it difficult to determine whether the value

of the consideration was reasonably equivalent to the value of the stocks transferred.

See Colo. Rev. Stat. § 38-8-105(2)(h). Construing these allegations in the light most

favorable to Plaintiff, the Court concludes that Plaintiff has adequately alleged actual

fraud under CUFTA against Defendant Biowest, LLC.

              c.      Plaintiff’s Third Claim: constructive fraud

       Plaintiff’s Third Claim alleges “constructive fraud” in Defendant Kutrubes’s

transfer of stocks, citing several sections of CUFTA, including Section 38-8-105(1)(b).

(Doc. # 1 at 16); see (Doc. # 30 at 10.) As to relief, Plaintiff seeks avoidance of the

transfer pursuant to Sections 38-8-108(1)(b) or 38-8-106(1). (Doc. # 1 at 16.)


                                              23
Alternatively, “to the extent Kutrubes’s stock is not recoverable,” it requests “a judgment

against the purported transferee, [Defendant Biowest LLC], equal to the value of

[Defendant] Kutrubes’s stock pursuant to [Colo. Rev. Stat.] § 38-8-109(2)(c).” (Id.)

Plaintiff does not seek any relief from Defendant Leinweber.

       Section 105(1)(b) of CUFTA states that a “transfer made or obligation incurred by

a debtor is fraudulent as to a creditor, whether the creditor’s claim arose before or after

the transfer was made . . . , if the debtor made the transfer . . . (b) Without receiving a

reasonably equivalent value in exchange for the transfer . . . , and the debtor: . . . (II)

Intended to incur, or believed or reasonably should have believed that he would incur,

debts beyond his ability to pay as they became due.” Colo. Rev. Stat. § 38-8-105(1)(b).

CUFTA provides that a creditor may seek relief in the form of “[a]voidance of the

transfer or obligation to the extent necessary to satisfy the creditor’s claim” or “[a]n

attachment or other provisional remedy against the asset transferred . . . in accordance

with the procedure prescribed by the Colorado Rules of Civil Procedure.” Colo. Rev.

Stat. § 38-8-108(1)(a)–(b). If the transfer is avoidable under Section 38-8-108(1)(a), the

creditor may alternatively “recover judgment for the value of the asset transferred . . . or

the amount necessary to satisfy the creditor’s claim, whichever is less.” Colo. Rev. Stat.

§ 38-8-109(2). Such a judgment may be entered against “[t]he first transferee of the

asset” or “[a]ny subsequent transferee other than a good-faith transferee.” Id.

       At the outset, the Court observes that the citations to CUFTA’s remedy

provisions in Plaintiff’s Complaint are significantly flawed. First, Plaintiff seeks

avoidance of Defendant Kutrubes’s transfer of stocks “under [Colo. Rev. Stat.] §§ 38-8-


                                              24
108(1)(b) or 106(1) or both,” see (Doc. # 1 at 16), but neither of those sections provide

for avoidance of a transfer. Avoidance of transfer is provided for by Section 38-8-

108(1)(a), which Plaintiff does not cite in its Third Claim. Second, Plaintiff alternatively

seeks a judgment against Defendant Biowest, LLC “equal to the value of [Defendant]

Kutrubes’s stock pursuant to [Colo. Rev. Stat.] § 38-8-109(2)(c),” see (Doc. # 1 at 16),

but Section 38-8-109(2)(c) does not exist. Rather, Sections 38-9-109(a)–(b) allow for

judgment for the value of the asset transferred. Though the Court does not take these

mistakes lightly, it is satisfied that Complaint adequately gives Defendants fair notice of

what the claim is. See Twombly, 550 U.S. at 555; Fed. R. Civ. P. 8(a)(2). Additionally,

the Biowest Defendants do not ask the Court to dismiss the Third Claim because of

these citation errors. See (Doc. # 25 at 16–17.)

       The Court’s analysis of the Third Claim is similar to that of the Second Claim.

Plaintiff’s Third Claim must be dismissed against Defendant Leinweber because the

claim does not contain any allegations about his conduct; he is not mentioned at all.

See (Doc. # 1 at 16.) The Third Claim therefore fails to state a claim against him and

must be dismissed as to Defendant Leinweber pursuant to Rule 12(b)(6).

       However, the Court is satisfied that Plaintiff has adequately alleged that

Defendant Biowest, LLC may be liable for a judgment for the value of the stocks

transferred pursuant to Section 38-8-109(2). Section 38-8-109(2) states that an

aggrieved creditor “may recover judgment for the value of the asset transferred . . . or

the amount necessary to satisfy the creditor’s claim, whichever is less,” and that this

judgment may be entered against “[t]he first transferee of the asset.” Colo. Rev. Stat.


                                             25
§ 38-8-109(2), -109(2)(a). Plaintiff alleges—and Defendants do not dispute—that

Defendant Biowest, LLC was the first transferee of Defendant Kutrubes’s stock transfer.

See (Doc. # 1 at 6.) The Third Claim therefore states a claim for relief against

Defendant Biowest, LLC.

                  IV.     PLAINTIFF’S MOTION TO AMEND COMPLAINT

A.     APPLICABLE LEGAL STANDARDS

       Federal Rule of Civil Procedure 15(a)(2) provides that a party may amend its

pleading with the court’s leave and directs the court to “freely give leave when justice so

requires.” Fed. R. Civ. P. 15(a)(2). The Supreme Court has explained:

       If the underlying facts and circumstances relied upon by a plaintiff may be
       a proper subject of relief, he ought to be afforded an opportunity to test his
       claim on the merits. In the absence of any apparent or declared reason—
       such as undue delay, bad faith or dilatory motive on the part of the movant,
       repeated failure to cure deficiencies by amendments previously allowed,
       undue prejudice to the opposing party by virtue of allowance of the
       amendment, futility of amendment, etc.—the leave sought should, as the
       rules require, be ‘freely given.’

Foman v. Davis, 371 U.S. 178, 182 (1962). Whether to grant leave to amend a

pleading “is within the discretion of the trial court.” First City Bank, N.A. v. Air Capitol

Aircraft Sales, Inc., 820 F.2d 1127, 1132 (10th Cir. 1987) (quoting Zenith Radio Corp. v.

Hazeltine Research, Inc., 401 U.S. 321, 330 (1971)).

B.     ANALYSIS

       Plaintiff “proposes to amend its [C]omplaint to correct typographical errors, to

omit Defendant . . . Leinweber as a defendant in this action, and to delete the cause of

action for civil conspiracy asserted in the [C]omplaint.” (Doc. # 54 at 2.) In light of the

Court’s dismissal of Defendant Leinweber and of the Fourth Claim (for civil conspiracy)

                                              26
discussed above, Plaintiff’s request to omit Defendant Leinweber and to delete the

cause of action for civil conspiracy are denied as moot. The Court need only address

whether Plaintiff may amend its Complaint to correct typographical errors.

       The Court grants Plaintiff leave to amend the Complaint to correct the

typographical errors in its Third Claim for relief. See (Doc. # 1 at 16.) As the Court

described in Section III(B)(2)(c) above, Plaintiff cites inapplicable and non-existent

subsections of CUFTA in its Third Claim. However, the Court does not believe these

errors prejudiced Defendants, who had notice of the nature of the Third Claim since the

filing of the Complaint (as evidenced by the Biowest Defendants’ substantive argument

for dismissal of the Third Claim, see (Doc. # 25 at 16–17)).

       The Biowest Defendants’ Response to Plaintiff’s Motion to Amend Complaint

does not convince the Court otherwise. Their primary argument that amendment of the

Complaint would “fail[] to cure the fatal problem of a lack of subject matter jurisdiction in

this Court over any of [Plaintiff’s] claims” is moot, given that the Court rejected that

argument and determined that it has subject matter jurisdiction over the Third Claim, the

claim in which Plaintiff seeks to correct typographical errors, in Section III(B)(1) of this

Order. See (Doc. # 57 at 2–4.)

       The Court thus grants in part Plaintiff’s Motion to Amend Complaint to the extent

that Plaintiff seeks to correct typographical errors in its Third Claim. It denies the Motion

to Amend Complaint in all other respects.




                                              27
                                  V.      CONCLUSION

For the foregoing reasons, it is ORDERED:

   1. The Court REJECTS the November 1, 2018 Recommendation of United States

      Magistrate Judge Hegarty (Doc. # 49) as issued without this Court’s referral;

   2. The Court GRANTS IN PART and DENIES IN PART the Biowest Defendants’

      Motion to Dismiss (Doc. # 25);

         a. The Motion to Dismiss is GRANTED to the extent that it seeks dismissal of

            the Fourth Claim (civil conspiracy) pursuant to Rule 12(b)(1). The Fourth

            Claim is dismissed in its entirety;

         b. The Motion to Dismiss is GRANTED to the extent that is seeks dismissal

            of Defendant Leinweber pursuant to Rule 12(b)(6). Defendant Leinweber

            is dismissed from this action;

         c. The Motion to Dismiss is DENIED in all other respects. The First, Second,

            and Third Claims against Defendants Kutrubes and Biowest, LLC remain;

   3. The Court GRANTS IN PART and DENIES IN PART Plaintiff’s Motion to Amend

      Complaint (Doc. # 54);

         a. Within ten (10) days of this Order, Plaintiff shall file an Amended

            Complaint with corrections to the typographical errors in the Third Claim.

            No other amendments to the Complaint shall be made;

         b. Within fourteen (14) days of Plaintiff’s filing of an Amended Complaint,

            Defendants shall file their answers;




                                             28
  c. The Motion to Amend is DENIED AS MOOT to the extent that it seeks to

     strike Defendant Leinweber and the Fourth Claim.



DATED: March 14, 2019
                                      BY THE COURT:



                                      _______________________________
                                      CHRISTINE M. ARGUELLO
                                      United States District Judge




                                 29
